By the whole Court.
The declaration is insufficient. Because, 1st, The rule of damages is uncertain. The claim is, that the defendant should repay, as a forfeiture, a part of his settlement, proportioned to the time from his installation to a certain subsequent period, when he is supposed to have broken his covenant; but when his installation took place, doth not appear from the declaration.
2. It doth not appear that the covenant hath been broken. The covenant was, on the part of the defendant, that he should be the minister of said church, as then established, (which is said to have been upon the Saybrook-Platform) and “not vary or go off from said establishment, without a major part of the church and society.” They might, if they saw fit, release him or alter their establishment; but otherwise he was bound by ibis covenant to continue their minister, and to conform to the rules and discipline of said church, as then practiced and established, under certain penalties. This was the extent of his covenant; and of this, it doth not appear that he has, in any point failed. It was no breach, on his part, that the church, for whose conduct he had not stipulated, and whose proceedings he had not power to direct or negate, passed certain votes, and declared certain claims of the eonsociated churches in Litchfield county, unscriptural. Plow far those claims were warranted by the Saybrook-Plat-form, or how far the church, by declaring against them, has *98affected its constitution, is not material; since it doth, not appear that the defendant has ever refused to submit to, or administer discipline in said church, or to perform the other duties of a pastor thereof, according to the rules established and practiced therein, at the time of his settlement. The averment, that ever since the aforesaid declaration, he has practiced agreeably thereto, is too general. It is not traversable. Nor can it appear to the court, unless the facts, or some of them, are specially set forth, that the conduct of the defendant, has amounted to a breach of his covenant.